Title: General Orders, 21 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Friday February 21st 1783
                            Parole Dublin,
                            Countersigns Essex, Falmouth.
                        
                        For the day tomorrow Lt Colonel Cochran.
                        For duty the 3d Massachusetts regiment.
                        At a General Courtmartial held at New Windsor Cantonment December the 30th by order of his Excellency the
                            Commander in chief, whereof Colonel (now Brigadr General) Putnam is president—Major James R. Reid of Hazens regiment was
                            tried—charged with disobedience of Orders, unmilitary Conduct and behaving unbecoming the Character of an officer and
                            Gentleman—The following is the specification of the above General Charges—Viz.—In support of the charge of unofficer and
                            ungentleman like behavior, it is meant to produce a Manuscript from under Major Reids hand exhibited at a public General
                            Courtmartial, called his Defence containing unwarrantable Invectives, Insinuations, accusations and charges of the most
                            infamous nature impeaching the honor integrity and reputation of a large majority of the officers of the regiment, in a
                            manner which if true would render them unworthy of holding Commissions in the Army.
                        For neglecting or refusing to prosecute the officers on the Charges which he has impeached them with, altho
                            repeatedly requested by them, who assured him at the same time that they should decline doing duty with him untill an
                            Investigation of the matter should take place, the only means left to justify their injured Characters—For offering
                            himself to doe duty with the Officers whom he had charged as aforesaid without first taking the necessary measures to have
                            them brought to Justice.
                        Disobedience of Orders and unmilitary Conduct in the following particulars vizt first for disobedience of the
                            orders of the honorable Major Genl Lincoln at the head of Elk on the 22d of November 1781, in his not joining the regiment
                            according to the words, spirit and meaning of the order.
                        2dly For disobedience of the orders of his Excellency the Commander in Chief of the 27th December 1781. 
                        3dly For disobedience of his Excellencys the Commander in Chiefs Orders of the 10th January 1782 by his not
                            joining the regiment by the time therein limited.
                        4thly Unmilitary Conduct in the disobedience of the three preceding Orders and by not applying to the
                            Commanding officer of the regiment previous to his application to the Commander in Chief for a Furlough, as also by not
                            advising the Commanding officer of the regiment of a true state of the leave granted by the General, and thereby
                            subjecting the Commanding officer of the regiment to make erroneous and unmilitary Musters and Returns—Defrauding the
                            United States or the regiment or a part of the regiment in which he holds a commission, in the particulars hereafter
                            mentioned.
                        First for making up in his pay rolls and passing in his recruiting accounts on Oath George Devault and Andrew
                            Lucky and receiving public money for them, when it now appears they were never duly inlisted or at any public expence
                            whatever.
                        2ndly For unmilitary conduct in giving George Devault and Philip Wolfe two reputed Soldiers of the regiment
                            Certificates on the 10th of may 1782, when under confinement and the care of an inferior officer, which amounted to a
                            discharge from the Service and release from confinement, altho taken up by General Hazens orders at the expence of the
                            public in consequence of Major Reids own Musters, Returns, Recruiting Accounts on Oath and Inlistments in support of them
                            deposited with General Hazen as Commmanding officer of the regiment.
                        3dly On suspicion of his having made false Musters and Returns.
                        4thly For witholding a sum of money from a part of the regiment which he has long since acknowledged to have
                            in his possession.
                        5thly For unofficer and ungentleman like Conduct and Behavior in his official Letters to General Hazen in
                            particular that of the 23d September 1782.
                        6thly For unmilitary Conduct in signing himself Major of the 1st Battalion Light Infantry when at that time
                            there was no such corps existing in the American Army.
                        Additional
                        1st Disobedience of orders in his not joining the regiment in the course of the month of November agreable to
                            the tenor of General Hazens leave of absence given him at Lancaster on or about the second of the same Month.
                        2ndly For embezling or misapplying money received by him to enlist Men into the Service of the United States
                            of America, which will appear by his own Pay rolls—Muster rolls, Recruiting accounts, and Certificates—and in not paying a
                            number of the soldiers of the regiment a certain sum of money given him for that purpose in 1779.
                        3dly For signing a false Certificate or Certificates relating to the absence of some of the men contained in
                            his late Company.
                        The Court on mature consideration are of opinion respecting the several charges against Major Reid, That on
                            the first and third particular under defrauding the United States &ca and the first part of the 2d Additional
                            particular, tho it appears that he made up his payrolls and recruiting account, Andrew Lucky and George Duvault and
                            received public money for them, when it appears they ought not to have been so made up, yet on full consideration of all
                            circumstances attending the matter it does not appear there was any fraudulent intention in Major Reid in so doing and
                            therefore acquit him of any guilt in either of them.
                        The Court are further of opinion that Major Reid is not guilty and they do acquit him of each and every the
                            other charges against him except the 6th particular under defrauding the United States &ca on this they are of
                            opinion that Major Reid did sign himself Major of the first Battalion Light Infantry when there was no such Corps existing
                            in the American Army, and tho they think in some circumstances this might be reprehensible, yet in this case they think it
                            so triffling and that it so strongly marks the nature of the whole prosecution against him, that they think it proper to
                            pass no censure on him. 
                        The Commander in chief confirms the opinion of the Court.
                        Major Reid is released from his Arrest.
                        The Court martial whereof Colonel (now Brigadier General) Putnam is president is desolved.
                    